Citation Nr: 1736355	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-21 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2016).  

Private medical opinions in the record are all to the effect that the Veteran has bilateral sensorineural hearing loss (SNHL) due to exposure to hazardous levels of noise in service (and note he did not have exposure to hazardous levels of noise following service).  However, none of these opinions is accompanied by adequate rationale, with discussion of all possible etiological factors for the Veteran's development of SNHL (e.g., presbycusis,), and explanation as to why exposure to noise in service is the most likely etiology for the Veteran's hearing loss, and none accounts for the lengthy intervening period prior to the initial postservice clinic documentation of SNHL disability.  

On the other hand, VA medical opinions in this matter all point to normal hearing at separation as the rationale for why the Veteran's hearing loss is unrelated to service, and they do not identify the alternative non-service related etiology considered more likely.  It is well-established in caselaw that a finding of normal hearing at separation does not preclude a finding of service connection for hearing loss.  Accordingly, a remand for an addendum adequate medical opinion (that reconciles the conflicting medical opinions already in the record) is necessary.     

The case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's record to be forwarded an audiologist or otologist for review and an addendum medical advisory opinion regarding the likely etiology of the Veteran's bilateral hearing loss.  The consulting provider should acknowledge that normal hearing at separation does not, of itself, preclude a finding of service connection for hearing loss.  Based on review of the entire record (to include this remand), the consulting provider should offer an opinion that responds to the following:

What is the most likely etiology for the Veteran's bilateral SNHL?  Specifically, is it at least as likely as not (a 50% or better probability) that the hearing loss was incurred in service, to include as due to exposure to noise therein?  If the hearing loss disability is determined to be unrelated to service, please identify the etiology for the SNHL considered more likely

The examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.  Those opinions are 

(a).  by a VA examiner in October 2010
(b).  by D.M.C. in March 2011 
(c).  by an examiner on behalf of VA in September 2013
(d).  by H.S.D. in October 2016
(e).  by R.A.V.T and S.W.S. in October 2016

2.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

